DETAILED ACTION
This application is the 371 national stage entry of PCT/CN2017/090542 and is, therefore, accorded the benefit of the earlier filing date of 28 June 2017.
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 24 May 2018; which amends the specification and claims 11 and 16, and introduces new claims 19 and 20.  Claims 1-20 are now pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
Examiner acknowledges receipt of Applicant’s formal drawings, received 24 May 2018.  These drawings are acceptable.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 24 May 2018, 24 May 2019 and 15 October 2019, with accompanying reference copies.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-13 and 16-18 are rejected under 35 U.S.C. §101, because the claimed invention is directed to an abstract idea without significantly more. The claims recite calculates/ing a first frequency modulation capability (claims 1, 11, 13); calculates capability information (claim 5); determining whether the first frequency modulation capability satisfies a requirement (claim 13, or similar language in a case that … satisfies a requirement/instruction in claims 1, 4, 5, 11, 13 calculating a work capacity and calculating an active power and/or a reactive power (claim 16); and comparing the imaginary part values, calculating at least two zero-crossing instants and calculating a frequency (claim 17), which fall within the abstract idea grouping of mathematical concepts.  This judicial exception is not integrated into a practical application, because the preamble elements of claims 1, 11 and 13 (wind farm, wind power generation unit, first/second energy storage battery, reactive compensation device) and application to a virtual synchronous generator (claim 18) are merely a general linking of the judicial exception (mathematical concepts) to a particular technological environment or field of use.  The claims do include additional elements (communication interfaces, processor card, server, instructions), but these generically recited computer elements do not add a meaningful limitation to the abstract idea, since they amount to simply implementing the abstract idea on a computer.  The claims further include additional elements (receive/ing instructions/operation information, sends/ing instructions, collects/ing information, sends information, receives a signal, exchanges information, issue instructions, acquiring values/instants), but these elements do not add a meaningful limitation to the abstract idea, since they merely amount to insignificant extra-solution activity (data gathering/output).
Examiner notes that claims 2, 3, 14 and 15 include the additional element of starts/ing the first energy storage battery in response to the certain conditions that is sufficient to amount to significantly more than the judicial exception addressed above, because this claimed operation integrates the results of the claimed mathematical concepts with the instantly claimed environment.  Hence, claims 2, 3, 14 and 15 are not included in the 35 U.S.C. §101 rejection.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention and/or was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Throughout the claims and specification, the phrase frequency modulation has not been clearly defined within the context of a wind farm.  The expression frequency modulation only has a precise meaning in the fields of telecommunication and data processing (see, for example, attached IEEE dictionary definition).  In the context of the disclosed and claimed control of a wind farm, this expression is unclear with regard to whether it refers to frequency control of the wind farm or control of grid frequency support by the wind farm.
In addition, there is no clearly presented support within the specification for how the instantly claimed calculates a first/second frequency modulation capability and calculates capability information is actually accomplished.  Although the specification provides that such calculations are performed responsive to instructions and received operation information, no description has been provided for how the received instructions/information are used or arranged in order to calculate this capability.  In other words, the calculations themselves have not been disclosed.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the phrase frequency modulation has no clear context, meaning nor definition, as noted above.  Also, the context for without using the first energy storage battery is unclear, since the grammar is awkward.  Similarly applies to claims 11 and 13.
In claims 7-9, there is no clear and proper antecedent basis for the energy storage battery, since a first and a second such battery have previously been provided for.
Claim 10 appears to contain the trademark/trade name ARM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. §112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an advanced RISC machines (ARM) module and, accordingly, the identification/description is indefinite.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. §112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this regard, each of the elements presented in this claim have already been introduced in parent claim 11.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP §608.01(m).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-15 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Haj-Maharsi et al. (WO 2012/171532; cited by Applicant; hereinafter Haj-Maharsi).
As per claim 1, as best understood by Examiner in view of the ambiguities noted above, Haj-Maharsi teaches the instantly claimed test and control apparatus for a wind farm (page 1, line 3), wherein the wind farm comprises a wind power generation unit, a first energy storage battery arranged at a direct current bus side of the wind power generation unit, a second energy storage battery arranged in the wind farm, and a reactive compensation device (Figs. 2-3), and the test and control apparatus comprises: a first communication interface, a second communication interface, and a processor card, wherein the first communication interface is configured to connect a grid scheduling server, the second communication interface is configured to connect the wind power generation unit, and the processor card is connected to the first communication interface and the second communication interface respectively (Figs. 2-3); the processor card receives, a frequency modulation instruction issued by the grid scheduling server via the first communication interface (page 9, line 19 - page 10, line 22; page 14, lines 32-33), receives operation information of the wind power generation unit via the second communication interface (page 15, lines 11-20), and calculates a first frequency modulation capability of the wind power generation unit without using the first energy storage battery based on the operation information of the wind power generation unit; and the processor card sends the frequency modulation instruction to the wind power generation unit without using the first energy storage battery, in a case that the first frequency modulation capability of the wind power generation unit satisfies the frequency modulation instruction (page 7, line 35 - page 8, line 9; page 13, lines 8-38; page 15, lines 11-30).  Similarly applies to claims 11-13.
As per claim 2, as best understood by Examiner in view of the ambiguities noted above, Haj-Maharsi further teaches the instantly claimed wherein the processor card further calculates a second frequency modulation capability of the wind power generation unit which performs the frequency modulation using the first energy storage battery and determines whether the second frequency modulation capability satisfies the requirement of the frequency modulation instruction, in a case that the first frequency modulation capability does not meet the requirement of the frequency modulation instruction (page 13, lines 8-38; page 15, lines 11-30); and the processor card further sends the frequency modulation instruction to the wind power generation unit and starts the first energy storage battery, in a case that the second frequency modulation capability satisfies the requirement of the frequency modulation instruction (page 13, lines 34-38, page 15, lines 14-15).  Similarly applies to claims 3, 14 and 15.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 4-10 and 16-20 are rejected under 35 U.S.C. §103, as being unpatentable over by Haj-Maharsi et al. (WO 2012/171532), as applied to claims 1 and 13, above, further in view of the following.
As per claim 4, Haj-Maharsi further teaches the instantly claimed wherein the processor card further receives an active power demand instruction issued by the grid scheduling server via the first communication interface, and sends the active power demand instruction to the wind power generation unit in a case that the first frequency modulation capability of the wind power generation unit satisfies a requirement of the active power demand instruction (page 8, line 36 - page 9, line 1; page 9, lines 11-17; page 13, lines 15-25).  Similarly applies to claims 5, 16, 19 and 20.
As per claims 6-9 and 17, although Haj-Maharsi does not specifically teach each of the instantly claimed elements, Examiner notes that these introduced elements are not claimed as being utilized by the claimed system/method in any way.  Since computer cards, computer analysis, instructions, power demands, operation information, voltage/current data and switch states are extremely well-known to be utilized/collected in power grid control applications, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to use/collect any such data in the system of Haj-Maharsi, for the well-known purpose of system analysis, for example, especially when taken in light of such elements/information not affecting the operation of the power grid application/environment.
As per claim 10, although Haj-Maharsi does not specifically teach the instantly claimed elements, Examiner notes that using such well-known and available processors/modules would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select In re Leshin, 125 USPQ 416.
As per claim 18, Haj-Maharsi further teaches the instantly claimed virtual synchronous generator (page 2, line 36), as would have been well understood by one having ordinary skill in the art.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/9/21